TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00052-CV



                                Everett C. Williams, Appellant

                                                v.

                                    JTREO, Inc., Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-13-010833, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               On May 19, 2014, this Court sent notice to Everett C. Williams that his brief was

overdue and that his appeal might be dismissed for want of prosecution if he did respond to this

Court by May 29, 2014. To date, Williams has not responded to the Court’s notice. Accordingly,

we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: June 19, 2014